Citation Nr: 0316294	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a prostate disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the pendency of the appeal, the 
claims folder was transferred to the Lincoln, Nebraska, RO.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his service connection claim, and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  The competent (medical) evidence of record fails to 
establish that any current disability of the prostate is 
related to his active service.


CONCLUSION OF LAW

A chronic prostate disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to notice, in a letter to the veteran, dated in 
September 2001, and in an August 2002 statement of the case, 
the RO informed the appellant of the evidence needed to 
substantiate the claim, and advised him of VA assistance in 
the development of his claim.  The Board believes that it is 
clear that the VA duty to notify has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 
2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
notes that the veteran's service medical records are 
incomplete as some were apparently destroyed in a fire in 
1973 at the National Personnel Records Center (NPRC).  In 
this regard, where the veteran's service medical records are 
lost or destroyed, the Board's obligation to explain its 
findings and conclusions is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  That 
notwithstanding, the Board is aware that the RO has attempted 
throughout the duration of the appeal to obtain any 
additional service medical records from alternate sources, to 
include morning reports, sick call reports, and reports from 
the Surgeon General's Office, to no avail.  In addition, the 
veteran has indicated that after service in 1954, he received 
treatment from private physicians but that their records have 
been destroyed. 

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  A review of the claims file reflects that the veteran 
was examined in August 2002 by VA.  However, a review of the 
August 2002 examination report reflects that the opinion 
provided by the examiner was based, in part, on medical 
records contained in the claims file which were not those of 
the veteran.  The veteran was informed of the inaccurate 
records in a September 2002 Supplemental Statement of the 
Case.  As will be explained below, further development of 
this aspect of the appeal is not warranted.  There is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).



Factual Background

The veteran contends, in essence, that during service in 
November 1952, he developed flu-type symptoms from working on 
planes in the rain, that he was seen in sick call and was 
later diagnosed with a prostate infection, and that he has 
continued to have genitourinary problems since that time.  He 
maintains that after service discharge in 1954, he saw 
private physicians for a prostate disability, but that those 
records were not available.  

Available service medical records include the veteran's 
entrance and discharge examination reports and dental 
treatment records, which are negative for any clinical 
evidence of either flu-type symptoms or genitourinary 
complaints.  A September 1954 examination for discharge 
report reflects that the veteran's genitourinary system was 
found to have been "normal."  

Private medical reports, dating from October 1985 to July 
2001, primarily reflect that the veteran received treatment 
for unrelated disorders.  In October 1996, a history of 
prostatitis in 1952 was recorded.  In May 1999, a diagnosis 
of prostatitis was recorded.  In July 2001, the veteran was 
found to have elevated prostate-specific antigen and it was 
thought that he had a urinary tract infection. 

An August 2002 VA genitourinary examination report reflects 
that the veteran's claims file was reviewed by the examiner.  
The examiner indicated that he was requested to provide an 
opinion as to whether it was at least as likely or not that 
the veteran's current disability, benign prostatic 
hypertrophy (BPH) status post transurethral resection of the 
prostate was related to his service.  The examiner indicated 
that assuming that the veteran had prostatitis in service, 
there would be no relationship between his infectious 
prostatitis and the development of BPH, which the examiner 
concluded was an almost universal development in males.  The 
examiner further expounded that he was unaware of any 
scientific literature that indicated that a previous 
infection had any relationship on the development of BPH.  He 
further noted that while individuals could get bladder outlet 
obstructive symptoms due to either problem, there was no 
etiologic relationship between prostatitis and BPH.  With 
respect to the relationship between "flu and cold symptoms" 
and the veteran's current disability, the examiner concluded 
that a "cold," which is commonly assumed to represent an 
upper respiratory tract infection, would not have any 
relationship to prostatitis.  The examiner indicated than the 
veteran could have had "flu-like symptoms" with an 
infectious prostatitis, and that that is what probably 
happened (i.e., he developed flue-like symptoms with his 
prostatitis).  The examiner reiterated his conclusion that 
there was no relationship between benign prostatic 
hypertrophy and a past history of a urinary infection.  In 
conclusion, the examiner reported that the veteran's BPH was 
the primary culprit in the development of the appellant's 
urinary tract infection in 2001 but that a prior history of 
prostatitis could not be ruled out as a contributing factor.  
As noted previously, this opinion was based, in part, on 
medical records which were not those of the veteran, 
primarily those reflecting that the veteran was diagnosed 
with BPH.  As the records reflecting that the veteran was 
diagnosed as BPH were those of another individual, the August 
2002 VA opinion with respect to the etiologic relationship 
between BPH and prostatitis is of no probative value.  

VA outpatient reports, dating from November 2001 to February 
2002, reflect that the veteran underwent a workup of the 
prostate by a private physician.  He was found to have had 
prostatitis and was given medication.  

During an October 2002 hearing at the RO in Lincoln, 
Nebraska, the veteran provided testimony with respect to the 
etiology of his prostate disorder, which is consistent with 
that previously reported in this decision. 

In a February 2003 VA opinion, the physician reported that 
the veteran had had some sort of prostate problem while he 
was in the service for which he received medication, to 
include hot sitz baths, and that this was consistent with 
prostatits.  The examiner noted, however, that the veteran's 
record was not available because it had been lost.  The 
examiner related that the veteran had BPH, which required a 
transurethral resection of the prostate.  The February 2003 
VA physician concurred with the opinion of the August 2002 VA 
examiner that, "there is no evidence in the literature that 
prostatitis a cause of benign prostatic hyperplasia and 
history of urinary tract infection is not likely to 
contribute to his benign prostatic hyperplasia as well." 

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

After a careful review of the evidence of record, the Board 
finds that service connection for a prostate disability is 
not warranted.  In support of the foregoing conclusion, the 
Board observes that service medical records are devoid of any 
genitourinary complaints and flu-like symptoms.  Indeed, when 
discharged from service in 1954, the veteran's genitourinary 
system was noted to have been "normal."  Indeed, the first 
post-service evidence of any prostate disability was not 
until the late 1990's, decades after service discharge, when 
prostatitis was diagnosed.  Furthermore, there is no 
objective evidence of record of any disease or injury in 
service which could serve as the basis of an etiological 
relationship between the veteran's service and his prostate 
disability, currently diagnosed as prostatits.  Hence, 
further development with regard to a nexus opinion, or more 
recent clinical diagnosis of current disability, would serve 
no practical purpose.  Even assuming, without conceding, the 
veteran was seen in service for flu-like symptoms, the VA 
examiner in August 2002 concluded that a "cold" would have 
no relationship to prostatitis, and it was more likely that 
the appellant developed flu-like symptoms with his 
prostatitis.  Again, however, the available contemporaneous 
service medical records are devoid of any objective evidence 
of a cold, flu-type symptoms, or prostatitis in service.  

In short, although the veteran has claimed that he has a 
prostate disability which had its onset during service, there 
is no competent medical evidence of record demonstrating 
incurrence during service and/or a relationship between any 
in-service disorder and his current disability.  For the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's current prostate disability is related to his 
military service. The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a prostate disability is denied. 



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

